DETAILED ACTION
1.	Applicant’s Amendment filed  06/15/2022 has been reviewed and placed of record in the file.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1, 3, 4, 6, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeno et al. U.S. Patent Application Publication 2012/0217476 A1 (the ‘476 reference, of record).
The reference discloses in Fig. 1 and related text a multilayer conductive line and method as claimed.
Referring to claim 1, the ‘476 reference discloses a multilayer conductive line, comprising: 
a dielectric layer (111/108, paragraph(s) [0046], [0049]); 
a Ta barrier layer (Ta electrode layer 114, para [51] (paragraph [0051]), functioning as a barrier layer as known in the pertinent art) on the dielectric layer (111/108); and 
a superlattice (116) on the Ta barrier layer (114) including, 
a plurality of interleaved ferromagnetic (Co, para [52], Co is a known ferromagnetic material) and non-ferromagnetic conductive material (nonmagnetic metals Pt, Pd, Ru, Rh, or Ir, para [52], specifically, [0052]: “…film 116 is, for example, …  a Co/Pt superlattice with a Co film and a Pt film alternately stacked or a Co/Pd superlattice with a Co film and a Pd film alternately stacked. In these superlattices, stacking period can be varied between 1 and 20 depending on the characteristics of the superlattices. The nonmagnetic elements contained in the perpendicular magnetization magnetic film 116 may be other then Pt and Pd and may be, for example, Ru, Rh, or Ir”, emphases added).
Referring to claim 15 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method, comprising: 
forming a dielectric layer (111/108, Fig. 1); 
forming a Ta barrier layer (114) on the dielectric layer; and 
forming a superlattice on the Ta barrier layer including, 
a plurality of interleaved ferromagnetic (Co) and non-ferromagnetic conductive material (Pt, Pd, Ru, Rh, or Ir). 
Referring to claim 3, the reference further discloses that the superlattice (116) is a non-ferromagnetic metal/ferromagnetic metal superlattice (metal Pt, Pd, Ru, Rh, or Ir/ ferromagnetic metal Co, para [52]). 
Referring to claims 4 and 18, the reference further discloses that the superlattice (116) is a metal/metal superlattice (metal Pt, Pd, Ru, Rh, or Ir/ metal Co, para [52]).
Referring to claims 6 and 20, the reference further discloses that the ferromagnetic material is a part of a magnetic domain wall memory and includes Co or Co, Fe, Pt, Pd, Ir, or Ru (paragraph(s) [0052]), meeting the claim limitation “Co, Fe, Ni, Pt, Pd, Ir, Gd, Mn or Ru”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	Claims 5 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Ikeno et al. U.S. Patent Application Publication 2012/0217476 A1 (the ‘476 reference) in view of Takahashi et al. U.S. Patent Application Publication 20120074511, both of record.
	Referring to claims 5 and 19, the ‘476 reference discloses the superlattice including the ferromagnetic material as detailed above for claims 1 and 15, but does not discloses that the ferromagnetic material includes an alloy of Co, Fe, Ni, Mn or Gd.  Instead, the reference discloses that the ferromagnetic material includes Co (para [52]).
	Takahashi, in disclosing a multilayer conductive line comprising a dielectric layer (67, Fig. 14), a Ta barrier layer (11, Fig. 1, para [37]) on the dielectric layer, and a superlattice 12 on the Ta barrier layer (11) and including a plurality of interleaved ferromagnetic and non-ferromagnetic material, teaches that the ferromagnetic material comprises Co or alloy NiFe (para [38]), thereby teaching that Co and alloy of Ni or Fe are art-recognized equivalents. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s ferromagnetic material utilizing an alloy of Ni or Fe.  One would have been motivated to make such a modification in view of the teachings in Takahashi that Co and alloy of Ni or Fe are art-recognized equivalents.

4.	Claim 17 is rejected under 35 U.S.C. §103 as being unpatentable over Ikeno et al. U.S. Patent Application Publication 2012/0217476 A1 (the ‘476 reference) in view of Atanakovic U.S. Patent Application Publication 20080295879, both of record.
	Referring to claim 17, the ‘476 reference discloses the superlattice as detailed above for claim 15, but does not discloses that the superlattice is a metal/dielectric superlattice.
	Atanakovic, in disclosing a superlattice, teaches that the superlattice is a metal/dielectric superlattice (metal/metal oxide superlattice, paragraph(s) [0070]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s superlattice utilizing metal/dielectric superlattice.  One would have been motivated to make such a modification in view of the teachings in Atanakovic that metal/dielectric superlattice is a known, available and suitable superlattice.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1 and 15, filed 15 June 2022, have been fully considered but they are not persuasive.
Applicant argued that the tunnel barrier films/diffusion preventing films 117, 119, 121 of Ikeno (the ‘476 reference) are not understood as being conductive films, and concluded that  Ikeno does not disclose the alternating magnetic films 116, 118, 120 as being interleaved with non-ferromagnetic conductive films (paragraph bridging Pages 7 and 8 (Sheets 2 and 3 of the Remarks)).  Nevertheless, as detailed above in the rejection, Ikeno’s superlattice 116 alone includes a plurality of interleaved ferromagnetic (Co) and non-ferromagnetic conductive material (“a superlattice (116) on the Ta barrier layer (114) including, 
a plurality of interleaved ferromagnetic (Co, para [52], Co is a known ferromagnetic material) and non-ferromagnetic conductive material (nonmagnetic metals Pt, Pd, Ru, Rh, or Ir, para [52], specifically, [0052]: “…film 116 is, for example, …  a Co/Pt superlattice with a Co film and a Pt film alternately stacked or a Co/Pd superlattice with a Co film and a Pd film alternately stacked. In these superlattices, stacking period can be varied between 1 and 20 depending on the characteristics of the superlattices. The nonmagnetic elements contained in the perpendicular magnetization magnetic film 116 may be other then Pt and Pd and may be, for example, Ru, Rh, or Ir”, emphases added)”).

Allowable Subject Matter
6.	Claims 8-14 and 21 are allowable over the prior art of record. 
	Claims 2, 7 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a multilayer conductive line, damascene structure, and a method with all exclusive limitations as recited in claims 2, 7, 8, 16 and 21, which may be characterized (claims 2 and 21) in a trench in the dielectric layer and in that the Ta barrier layer and the superlattice are in the trench, (claim 16) in forming a trench in the dielectric layer and in forming the Ta barrier layer and the superlattice in the trench, (claim 7) in that the multilayer conductive line is part of a damascene based connection structure, or (claim 8) in that a plurality of multilayer conductive lines are in the vias.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


08-31-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818